Citation Nr: 1133460	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-50 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE


Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. §§ 1310 and 1318, to include service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  

The Veteran performed active military service from July 1941 to February 1947.  He died in April 2009.  The appellant is the surviving spouse.

This matter arises to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied entitlement to DIC.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (hereinafter: the Court) held that when the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

A death certificate reflects that the Veteran died on April [redacted], 2009, at the Clinton County Hospital in Albany, Kentucky.  In its May 2010 Remand instruction, the Board requested any relevant clinical record from this health-care facility.  The AMC has not yet made an attempt to obtain these records.  Although the AMC sent a letter to the appellant asking her to identify any source of treatment, it did not supply appellant, or other personal representative of the deceased Veteran's estate, a consent form in favor of Clinton County Hospital.  Prior to adjudication, it would be helpful if the AMC would make an attempt to obtain any relevant treatment records, including a terminal hospital report, from the Clinton County Hospital.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC should attempt to obtain any necessary release from the appellant, or other personal representative of the Veteran's estate.  

2.  After the above has been accomplished to the extent possible, make an attempt to obtain the terminal hospital report and any other relevant treatment reports from Clinton County Hospital.  

3.  Following the above, the AMC should review all relevant evidence and re-adjudicate the DIC claim.  If the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The appellant and her representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



